DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 7-8, and 19-20 are allowed over the prior art on record.  Examiner had already discussed the similarities between the cited art and the instant invention in a previous communication.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fails to explicitly disclose the combination of the limitations regarding “marking a voiceprint model for which an ID for a user is not identified, with an ID number, deleting the ID number if the frequency of appearance of the voiceprint model marked with the ID number is lower than a threshold; prompting to create a voiceprint and register, if the frequency of appearance of the voiceprint model marked with the ID number is higher than the threshold”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 3-5, 7-8, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Summerfield (USPG 2016/0372116) teaches gender, TD prompt for creating voiceprint.  Aley-Raz et al. (USPG 2010/0131273) teaches a method of liveness detection utilizing voice biometrics.  Gunn et al. (USPG 2015/0032451) teach a method for voice recognition training.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUYEN X VO/Primary Examiner, Art Unit 2656